t c memo united_states tax_court west covina motors inc petitioner v commissioner of internal revenue respondent docket no filed date steven ray mather and elliott hugh kajan for petitioner alan h cooper for respondent supplemental memorandum opinion kroupa judge we previously issued an opinion determining among other things that petitioner was not entitled to deduct legal fees related to the acquisition of an automobile dealership see west covina motors inc v commissioner t c this opinion supplements our prior memorandum opinion west covina motors inc v commissioner tcmemo_2008_237 memo west covina i petitioner timely filed a motion for reconsideration pursuant to rule we denied petitioner’s motion except that we reopened the record for the limited purpose of accepting evidence regarding the allocation of the legal fees and their proper period of amortization or deduction the parties have stipulated all additional facts necessary to address two issues regarding the legal fees the first issue is whether any portion of the legal fees is related solely to inventory and if so when those fees would be allowable as costs of goods sold the second issue is whether any of the remaining legal fees are allocable to the acquired assets and what the period of amortization of such fees would be all other issues have been resolved by the parties are computational or were resolved by the court in west covina i background we incorporate our findings in west covina i for purposes of this supplemental opinion we repeat here the facts necessary to understand the discussion that follows and we supplement those facts with the additional stipulated facts of the parties the supplemental facts have been stipulated under rule and the 1all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated supplemental stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner is a corporation with its principal_place_of_business in california it is an accrual_method taxpayer zaid alhassen mr alhassen is the sole shareholder of petitioner which operated a dodge dealership during the years at issue mr alhassen entered into an agreement to purchase purchase agreement the assets of clippinger chevrolet clippinger an established new car dealership in covina california mr alhassen assigned the purchase rights to petitioner who consummated the purchase agreement with clippinger in date the parties stipulated that petitioner paid dollar_figure for certain assets of clippinger including dollar_figure for fixed assets dollar_figure million for goodwill and dollar_figure for inventory of used vehicles parts and miscellaneous items they further stipulated that petitioner acquired clippinger’s dollar_figure new and demonstrator vehicle inventory which was subject_to a dollar_figure floor_plan line of credit accordingly the total purchase_price of the clippinger assets was dollar_figure dollar_figure for assets under the purchase agreement dollar_figure for new and demonstrator vehicle inventory petitioner paid acquisition-related legal fees of dollar_figure in to clippinger’s counsel norman hoffman most if not all of the fees paid to mr hoffman were for drafting multiple 2all dollar amounts are rounded to the nearest dollar loan documents and leases related to a seller-financing arrangement for the assets purchased under the purchase agreement petitioner also paid dollar_figure to chrysler financial in and dollar_figure to cooksey howard martin toolen cooksey in these fees were paid primarily for document review and other services related to inventory financing in addition petitioner paid dollar_figure to rogers clem company rogers clem in in connection with the clippinger acquisition these fees were related to the overall clippinger acquisition as well as physical inventory of the vehicles approximately dollar_figure of the dollar_figure paid to rogers clem was paid for physical inventory discussion petitioner argued in west covina i that all of the legal fees at issue were currently deductible because they either related entirely to inventory financing or physical inventory or because to percent of the clippinger purchase_price was incurred for the purchase of inventory we found in west covina i that these fees were nondeductible capital expenditures because they were incurred in connection with the purchase of a capital_asset and that petitioner did not provide proper substantiation that any fees were allocable entirely to inventory west covina motors inc v commissioner supra in addition petitioner did not provide necessary evidence concerning the total purchase_price or the amounts paid for inventory we must revisit the treatment of legal fees attributable entirely to inventory given the new stipulated facts and accompanying exhibits we then turn to the proper allocation of any remaining acquisition-related legal fees and their period of amortization i legal fees attributable to inventory we first address whether any of the dollar_figure in legal fees is attributable to inventory and therefore allowable as cost_of_goods_sold petitioner did not properly substantiate at trial the legal fees it claimed were associated entirely with inventory the parties have stipulated however further evidence regarding these fees including itemized billing statements from the respective attorneys we must determine whether this evidence is sufficient to entitle petitioner to treat any of the legal fees as cost_of_goods_sold we begin by noting the fundamental principle that the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a 503_us_79 290_us_111 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers must substantiate the amount they report as cost_of_goods_sold and they must maintain sufficient records for this purpose sec_6001 nunn v commissioner tcmemo_2002_250 wright v commissioner tcmemo_1993_27 sec_1_6001-1 income_tax regs we find that the legal fees paid to chrysler financial and cooksey were attributable to inventory financing we further find that petitioner paid dollar_figure to rogers clem for services related to physical inventory of vehicle inventory accordingly we hold that these fees are allowable as cost_of_goods_sold see eg 68_tc_294 attorney’s fees held deductible to the extent that they related to cost_of_goods_sold the parties stipulated that any legal fees attributable to cost_of_goods_sold are deductible percent in and percent in and we so hold ii allocation of remaining legal fees we turn now to the allocation and amortization of the dollar_figure legal fees paid to mr hoffman and the dollar_figure balance paid to rogers clem remaining legal fees the remaining legal fees are not specifically related to inventory but instead are capital expenditures related to the clippinger acquisition west covina motors inc v commissioner tcmemo_2008_237 the parties agree that these capital expenditures must be amortized over the useful_life of the assets to which they relate see 383_us_687 the remaining fees paid to rogers clem are related to the overall clippinger purchase we find that the legal fees paid to mr hoffman however were incurred in furtherance of the seller-financing arrangement and are related only to the assets purchased under the purchase agreement we must first determine how the legal fees are allocated to the purchased assets to then determine the period over which those legal fees should be recovered the parties agree that the record in west covina i lacked sufficient evidence concerning the total cost of the clippinger acquisition and the breakdown of the amounts paid for the various categories of assets the parties have now stipulated the amounts paid for each category of assets the parties still do not agree however as to how the legal fees should be allocated among these assets respondent argues that the legal fees must be allocated in accordance with the fair-market-value limitations of sec_1060 which applies to applicable asset acquisitions he further argues that all of the legal fees must be allocated under sec_1060 to class v intangible assets which include goodwill and going_concern_value he therefore argues that the legal fees must be amortized ratably over years beginning with the month of purchase under sec_197 petitioner counters that sec_1060 does not apply to the allocation of the legal fees we agree with petitioner a operation of sec_1060 petitioner does not dispute that the clippinger purchase constitutes an applicable_asset_acquisition under sec_1060 an applicable_asset_acquisition is any transfer whether direct or indirect of assets constituting a trade_or_business and in which the transferee’s basis is determined wholly by reference to the consideration paid for such assets sec_1060 generally a written_agreement is binding in such an acquisition as to the allocation of the consideration or as to the fair_market_value of any of the assets sec_1060 where the parties do not allocate the consideration entirely however the residual_method of purchase_price allocation may apply to determine both the purchaser’s basis in and the seller’s gain_or_loss from each of the transferred assets east ford inc v commissioner tcmemo_1994_261 see also sec_1060 a taxpayer generally allocates the consideration received to the acquired assets to the extent of their fair market values in descending order of priority by class under the residual allocation method sec_1060 sec_1_1060-1t a d temporary income_tax regs fed reg date amended by fed reg date consideration is first reduced by the amount of class_i_assets which include cash bank accounts and other similar items sec_1_1060-1t d temporary income_tax regs supra any remaining consideration is allocated to the remaining classes of assets in proportion to the assets’ fair_market_value sec_1_1060-1t d temporary income_tax regs supra the remaining consideration is first allocated among class_ii_assets then among class_iii_assets then among class_iv_assets and finally to class_v_assets id class_ii_assets include certificates of deposits u s government securities readily marketable_stock or securities foreign_currency and other similar items sec_1_1060-1t d ii temporary income_tax regs supra class_iii_assets are all assets other than class i ii iv and v assets generally tangible_property see sec_1_1060-1t d iii temporary income_tax regs supra class_iv_assets are all sec_197 intangibles except those in the nature of goodwill and going_concern_value sec_1 1t d iv temporary income_tax regs supra finally class_v_assets are sec_197 intangibles in the nature of goodwill and going_concern_value sec_1_1060-1t d v temporary income_tax regs supra allocation of consideration is subject_to fair-market-value limitations under the residual_method accordingly the amount of consideration allocated to an asset other than class_v_assets must not exceed the fair_market_value of that asset on the purchase date sec_1_1060-1t e temporary income_tax regs fed reg date thus any residual consideration that is not allocated to other assets must be allocated to the class_v_assets see east ford inc v commissioner supra sec_1_1060-1t d temporary income_tax regs fed reg date adding class_v_assets we find that there were no class i class ii or class_iv_assets transferred in the clippinger acquisition therefore the entire purchase_price must be allocated between class iii and class_v_assets see east ford inc v commissioner supra the parties have stipulated that dollar_figure of the clippinger purchase_price is properly allocated to class_iii_assets including new used and demonstrator vehicle inventory parts inventory and other fixed assets the parties have further stipulated that dollar_figure million is properly allocated to goodwill thus there is no controversy concerning the allocation of the purchase_price to these assets b the legal fees are not subject_to sec_1060 we must now decide whether the legal fees must be allocated under sec_1060 respondent cites no authority requiring legal fees to be allocated under the fair-market-value limitations of sec_1060 where the parties have stipulated the cost of each asset and we find none sec_1060 is meant to prevent abuse where there is no agreement between the partie sec_3the residual class was class_iv_assets for the years at issue in east ford inc v commissioner tcmemo_1994_261 dollar_figure for fixed assets dollar_figure for used vehicle and parts inventory dollar_figure for new vehicle inventory dollar_figure for miscellaneous assets concerning how much of the purchase_price is allocable to which category of assets see s rept pincite 1986_3_cb_1 the residual allocation method prevents the parties from taking inconsistent positions for individual tax advantages see id respondent equates the term consideration in sec_1060 to the purchaser’s cost_basis in the assets acquired we presume respondent does so because sec_1060 describes an applicable_asset_acquisition as an acquisition in which the purchaser’s basis in the transferred assets is determined wholly by reference to the purchaser’s consideration sec_1060 a taxpayer generally has a basis in property equal to its cost which is defined as the amount_paid for such property in cash or other_property sec_1012 sec a income_tax regs legal fees incurred in the acquisition or disposition of a capital_asset are to be treated as capital expenditures and are to be added to the basis of the capital_asset with respect to which they are incurred 397_us_572 104_tc_584 affd without published opinion 142_f3d_442 9th cir respondent therefore argues that petitioner’s cost_basis including fees paid to third parties must be allocated under the fair-market-value limitations of sec_1060 we disagree the parties have stipulated the cost of each asset accordingly sec_1060 does not apply respondent makes no alternative argument as to how the acquisition-related legal fees should be allocated we therefore agree with petitioner that the legal fees should be allocated proportionately to the assets with which they are associated the parties have stipulated that petitioner paid mr hoffman to draft documents related to the seller-financing arrangement we therefore conclude that the legal fees paid to mr hoffman should be allocated pro_rata among the assets acquired under the purchase agreement these assets include all assets except the new and demonstrator car inventory accordingly the legal fees paid to mr hoffman will be allocated to fixed assets percent goodwill percent and used vehicles and parts percent the balance of the legal fees paid to rogers clem excluding the amount_paid for physical inventory shall be allocated proportionally among all assets purchased the parties have stipulated the allocation of the clippinger purchase_price accordingly these fees will be allocated to fixed assets dollar_figure percent goodwill dollar_figure percent used vehicles and parts dollar_figure percent and new and demonstrator vehicles dollar_figure percent the parties have also stipulated the period of amortization or deduction for fees allocated to each category of assets we therefore conclude that the legal fees allocated to fixed assets are amortizable over seven years under sec_168 and those attributable to goodwill are amortizable over years under sec_197 we further hold that the legal fees allocated to inventory both new and used including parts are allowable as cost_of_goods_sold percent in and percent in to reflect the foregoing decision will be entered under rule
